              Case 2:20-cr-00096-RSL Document 63 Filed 03/29/21 Page 1 of 3




 1                                                                   JUDGE ROBERT S. LASNIK
 2
 3
 4
 5
 6
                              UNITED STATES DISTRICT COURT FOR THE
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
 9
10 UNITED STATES OF AMERICA,                          NO. CR 20-96-RSL
11
                                     Plaintiff,
                                                      ORDER TO CONTINUE TRIAL
12
                            v.
13
14 JAQUAN KEON JACKSON,
15
                                     Defendant.
16
17
18          This matter comes before the Court on the parties’ motion to continue the trial date.
19 Having thoroughly considered the motion and the relevant record, the Court finds as follows:
20       1. Over the past year, the COVID-19 pandemic has significantly impacted the
21
                Court’s operations. (See General Orders 01-20, 02-20, 07-20, 08-20, 11-20, 13-
22
                20, 15-20, 17-20, 18-20, and 04-21, each of which the Court incorporates by
23
                reference).
24
            2. In light of the recommendations made by the Centers for Disease Control and
25
                Prevention (CDC) and Public Health for Seattle and King County regarding social
26
                distancing measures required to stop the spread of this disease, as well as the lack
27
28              of the type of personal protective equipment necessary to ensure the health and


     Order Continuing Trial
     United States v. Jackson, CR20-096 RSL- 1
              Case 2:20-cr-00096-RSL Document 63 Filed 03/29/21 Page 2 of 3




 1
                safety of all participants, limiting the size and frequency of gatherings, including
 2
                trials, remains critical to preventing serious injury and death from COVID-19.
 3
                Additionally, public health guidance has impacted the number of jurors, witnesses,
 4
                counsel, and Court staff that can be present in the courtroom.
 5
            3. Most recently, General Order 04-21 continues all in-person criminal jury trials
 6
                until June 30, 2021, with the exception of individual cases that have been
 7
 8              prioritized for trial. In-person criminal jury trials will begin on May 17, 2021.

 9              Only one criminal trial can safely be held in the courthouse each week.
10          4. Thus far, at least two criminal jury trials have been prioritized for trial based on
11              the age of the case and the defendant’s in-custody status: United States v.
12              McKnight, CR18-016 TSZ, set for trial on May 17, 2021, and United States v.
13              Sam, CR19-115 JCC, set for trial on June 7, 2021.
14          5. This case will be set for trial on May 17, 2021, or at the earliest possible trial date
15              that will be permitted under General Order 04-21’s requirement that only one
16
                criminal jury trial proceed at a time and considering the prioritization of other
17
                cases set for trial in the Seattle Courthouse, based on the age of the case and the
18
                defendant’s custody status.
19
            6. In light of these restrictions, the Court finds that “failure to grant a continuance in
20
                th[is] proceeding would be likely to make continuation of such proceeding
21
                impossible, or result in a miscarriage of justice.” 18 U.S.C. § 3161(h)(7)(B)(i).
22
23          7. Pursuant to 18 U.S.C. § 3161(h)(7)(A), the ends of justice served by continuing

24              the trial in this case outweigh the best interest of the public and the defendant to a

25              speedy trial.
26          IT IS ORDERED that trial in this matter shall be continued to May 17, 2021, or the
27 first possible date thereafter.
28

     Order Continuing Trial
     United States v. Jackson, CR20-096 RSL- 2
               Case 2:20-cr-00096-RSL Document 63 Filed 03/29/21 Page 3 of 3




 1
             IT IS FURTHER ORDERED that the period of time from the date of this order, up to
 2
     and including the trial date, shall be excludable time pursuant to 18 U.S.C. § 3161.
 3
 4
             Dated this 29th day of March 2021.
 5
 6
 7                                                    A
                                                      HON. ROBERT S. LASNIK
 8
                                                      United States District Judge
 9
10
     Presented by:
11
12 _________________
13 GREGORY MURPHY
   Counsel for Jaquan Jackson
14
15 Jessica M. Manca
   JESSICA M. MANCA
16 Assistant United States Attorney
17
18
19
20
21
22
23
24
25
26
27
28

      Order Continuing Trial
      United States v. Jackson, CR20-096 RSL- 3
